     Case 8:19-cv-00082-JLS-KES Document 80 Filed 02/24/20 Page 1 of 3 Page ID #:1028




 1 BURKHALTER KESSLER CLEMENT & GEORGE LLP
   Alton G. Burkhalter, Esq. (SBN)119595
 2 Email: aburkhalter@bkcglaw.com
   Joshua A. Waldman, Esq. (SBN 3222859)
 3 Email: jwaldman@bkcglaw.com
   2020 Main Street, Suite 600
 4 Irvine, California 92614
   Telephone: (949) 975-7500
 5 Facsimile: (949) 975-7501
 6
      Attorneys for Third-Party Defendant Auction Brothers, Inc.
 7
 8
 9                              UNITED STATES DISTRICT COURT
10               CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11 TP-LINK USA CORPORATION,                        Case No.: 8:19-CV-00082-JLS-KES
12                 Plaintiff,                      Honorable Josephine L. Staton
                                                   Courtroom 10A
13          v.
14 CAREFUL SHOPPER, LLC, ADAM
   STARKE, SORA STARKE, and DOES 1                 NOTICE OF JOINDER OF AUCTION
15 through 10, inclusive,
                                                   BROTHERS, INC. TO TP-LINK’S
16                Defendants.                      REPLY TO ITS MOTION AND
17                                                 MOTION TO STRIKE AND/OR
                                                   DISMISS AMENDED
18 CAREFUL SHOPPER, LLC,                           COUNTERCLAIMS
19          Counterclaimant-
            Third-Party Plaintiff,                 Cal. Code Civ. P. 425.16 and Fed. R. Civ.
20                                                 P. 12
21          v.
                                                   Hearing Date:    March 13, 2020
22 TP-LINK USA NORTH AMERICA INC.
   and AUCTION BROTHERS, INC. dba                  Hearing Time:    10:30 a.m.
23 AMAZZIA,                                        Courtroom:       10A
24                Third-Party Defendants.
                                                   Complaint Filed: January 15, 2019
25
26
27
28

                            AUCTION BROTHERS, INC.’S NOTICE OF JOINDER IN
                         TP-LINK’S REPLY TO MOTION TO STRIKE AND/OR DISMISS
     Case 8:19-cv-00082-JLS-KES Document 80 Filed 02/24/20 Page 2 of 3 Page ID #:1029




 1                TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
 2 ATTORNEYS OF RECORD:
 3                PLEASE TAKE NOTICE THAT PLEASE TAKE NOTICE that Third-
 4 Party Defendant Auction Brothers, Inc. dba Amazzia (“Amazzia”), by and through its
 5 counsel of record, hereby join in Plaintiff TP-Link USA Corporation and Third-Party
 6 Defendant TP-Link North America, Inc.’s (together, “TP-Link”) Reply in Support of its
 7 Motion To Strike And/Or Dismiss Amended Counterclaims, and identified as Document
 8 No. 62 on the Court’s docket (the “TP-Link’s Motion”).
 9
                By this Joinder, Amazzia joins in all the arguments made in TP-Link’s
10
   Reply, and relief requested, including but not limited to the arguments set forth in the
11
   memorandum of points and authorities, and supporting evidence. Amazzia is alleged to
12
   be an agent of TP-Link and thereby stands in an equivalent position as TP-Link for
13
   purposes of the arguments set forth in TP-Link’s Motion, and any relief granted to the
14
   TP-Link should be equally granted to Amazzia. Further, Amazia reserves the right to
15
   present oral argument to the Court at the hearing on TP-Link’s Motion.
16
17
      DATED: February 24, 2020            Respectfully submitted,
18
19                                        BURKHALTER KESSLER
                                          CLEMENT & GEORGE LLP
20
21
                                          By:   /s/ Joshua A. Waldman
22
                                                Alton G. Burkhalter, Esq.
23                                              Joshua A. Waldman, Esq.
24                                              Attorneys for Third-Party       Defendant,
                                                Auction Brothers, Inc.
25
26
27
28
                                                2
                          AUCTION BROTHERS, INC.’S NOTICE OF JOINDER IN
                       TP-LINK’S REPLY TO MOTION TO STRIKE AND/OR DISMISS
Case 8:19-cv-00082-JLS-KES Document 80 Filed 02/24/20 Page 3 of 3 Page ID #:1030




 1
                              CERTIFICATE OF SERVICE
 2
 3             I hereby certify that a true and correct copy of the foregoing NOTICE OF
 4 JOINDER OF AUCTION BROTHERS, INC. TO TP-LINK’S REPLY TO ITS
   MOTION TO STRIKE AND/OR DISMISS AMENDED COUNTERCLAIMS
 5 were served upon all parties that have appeared in this action either individually or
 6 through counsel via electronic mail and U.S. Mail, addressed below as follows:
 7
 8 SHEPHERD, FINKELMAN, MILLER & SHAH LLP
   James C. Shah (SBN 260435)
 9 35 E State Street
10 Media, PA 19063
   Telephone (610) 891-9880
11
   Facsimile: (866) 300-7367
12 jshah@sfmslaw.com
13 Attorneys for Defendant Careful Shopper, LLC, Adam Starke and Sora Starke
14
15 LAW OFFICE OF MARK SCHLACHET
   Mark Schlachet (admitted pro hac vice)
16 3515 Severn Road
17 Cleveland, Ohio 44118
   Telephone: (216) 225-7559
18
   Facsimile: (216) 932-5390
19 markschlachet@me.com
20 Attorneys for Defendant Careful Shopper, LLC, Adam Starke and Sora Starke
21
22 Dated: February 24, 2020              By:   /s/ Joshua A. Waldman
                                               Joshua A. Waldman
23
24
25
26
27
28
                                              3
                        AUCTION BROTHERS, INC.’S NOTICE OF JOINDER IN
                     TP-LINK’S REPLY TO MOTION TO STRIKE AND/OR DISMISS
